Citation Nr: 0841627	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left triceps with left ulnar 
neuropathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.  

The veteran requested a hearing on the VA Form 9.  A hearing 
was scheduled for March 2007 but was cancelled by the 
veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim.

In a June 2006 rating decision, the RO granted an increased 
rating of 30 percent for residuals of a shell fragment wound 
to the left triceps with left ulnar neuropathy, effective 
July 2005.  Despite the grant of this increased evaluation, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation.  The issue remains on appeal, as 
the veteran has not indicated satisfaction with the 30 
percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's representative raised the claim of individual 
unemployability in a statement from November 2008.  However, 
that issue has not been developed or adjudicated and is not, 
therefore, ready for appellate review.  Accordingly, that 
matter is REFERRED to the RO for appropriate action.


REMAND

Service connection for residuals of a shell fragment wound to 
the left triceps was established by a January 1976 rating 
decision, at which time a 10 percent rating was assigned, 
effective from August 1975.  The rating was increased to 20 
percent in an October 2002 rating decision, effective from 
September 2001.  Based on evidence provided, the veteran's 
disability was amended to residuals of a shell fragment wound 
to the left triceps with left ulnar neuropathy, and increased 
to 30 percent in June 2006, effective July 2005.  The veteran 
is seeking an increased rating.

The veteran is currently rated 30 percent under 38 C.F.R. 
§ 4.124a Diagnostic Code 8511 (2008).  A rating of 30 percent 
is warranted when there is moderate incomplete paralysis of 
the adduction, abduction, and rotation of arm, flexion of 
elbow, and extension of wrist.  An increased rating of 40 
percent is warranted when there is severe incomplete 
paralysis of the adduction, abduction, and rotation of arm, 
flexion of elbow, and extension of wrist.  

The most recent VA examination conducted was during October 
2005.  During that examination, it was noted that the 
veteran's muscle injury involved nerve damage to the triceps 
extensor and that the injury affected function by limitation 
of wrist flexion and elbow extension.  However, range of 
motion measurements were only provided for left and right 
shoulder, and right and left elbow.  No measurements were 
given for the reported limitation of wrist extension.

A VA examination is necessary in order to obtain complete 
range of motion measurements.

Additionally, when the veteran filed his claim, new 
requirements for the content of the duty to assist notice for 
increased rating claims had not yet been established.  In 
August 2003 and March 2005, the veteran received notice that 
he should show that his disability had worsened.  
Significantly, however, in Vazquez-Flores v. Peake, 22 Vet 
App 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) established new requirements with 
respect to the content of the duty to assist notice which 
must be provided to a veteran who is seeking a higher rating.  
In Vazquez-Flores, the Court held that, at a minimum, a 38 
U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate a claim for an increased 
rating, (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided VCAA 
notification letters, they did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  A remand is required to 
correct this deficiency.


Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected condition and the 
effect of that worsening on the 
veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disability upon 
the occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition 
(such as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time 
to respond.  VA should attempt to 
obtain any additional evidence 
identified by the veteran.

2.  Afford the veteran an examination 
to determine the severity of his 
residuals of a shell fragment wound to 
the left triceps with left ulnar 
neuropathy.  The examiner should 
identify and completely describe all 
current symptomatology.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 
4.124a, Diagnostic Code 8611 (2008).  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, range of motion 
measurements should be taken for 
adduction, abduction, and rotation of 
the left arm, flexion of the left 
elbow, and extension of the left wrist.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




